Title: To John Adams from John Cranch, 8 July 1794
From: Cranch, John
To: Adams, John



Honor’d Sir;
No. 15. Essex Street, Strand, London 8 July 1794.
I hope your Excellency will pardon my presumption in sending to you these books, with the specimens; and condescend to accept the same in acknowledgment of my gratitude for the notices you have honor’d me with: I send two other copies to Uncle Cranch, one for himself, and the other for the Academy; and 3 or 4 more for other friends in New England,—having some apprehension that the work neither is, nor will be published, and on that account dreading a mortification of my own Vanity—(being I observe honorably mentioned in it)—no less than a disappointment of the more laudable views of the ingenious author.
I hope my respectfull Compliments may be acceptable to Mrs. Adams and yourself; being, most faithfully, / Sir, / Your Excellency’s / obliged, obedient / humble servant
John Cranch.
P.S. The person who does me the favor to take these things to America, is Mr. Peironnet, lately an officer in our navy, who is going to settle in your country, and is an intelligent and deserving young man, and much attached to me.

